United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
EDWARD HINES, JR., VETERANS AFFAIRS
HOSPITAL, Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1087
Issued: October 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2013 appellant filed a timely appeal from the December 7, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which granted a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review this decision.
ISSUE
The issue is whether appellant has a seven percent impairment of his right upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On February 8, 2011 appellant, a 45-year-old supply technician, sustained a traumatic
injury to his right shoulder in the performance of duty while lifting boxes from a cart to a pallet.
1

5 U.S.C. § 8101 et seq.

A magnetic resonance imaging (MRI) scan obtained on February 25, 2011 showed a large near
full-thickness undersurface tear of the distal supraspinatus tendon.
OWCP accepted appellant’s claim for a partial tear of the right rotator cuff and right
rotator cuff impingement syndrome. Appellant underwent arthroscopic acromioplasty, distal
clavicle resection and rotator cuff repair on May 13, 2011. The operative report described the
area of the tear as a very high-grade, partial thickness tear with just the membrane and tissue left
intact.
Appellant filed a claim for a schedule award. Dr. Mark A. Neault, the attending Boardcertified orthopedic surgeon, examined appellant on June 11, 2012 and found that he had reached
maximum medical improvement. Appellant had no significant discomfort with activities of daily
living. His shoulder was not affecting his sleep pattern. “It gets a little stiff and achy at times.”
Appellant had no problem lifting or carrying, though he was trying not to carry too much. He
took no pain medication and had no sleep issues due to his shoulder. Objective clinical findings
were essentially normal. Dr. Neault released appellant to return to full duty with no restrictions
on activity and he was released from care.
On August 3, 2012 Dr. Mark Sokolowski, a consulting Board-certified orthopedic
surgeon, evaluated appellant’s permanent impairment. He noted that appellant had a large
full-thickness rotator cuff tear. Dr. Sokolowski found that appellant had some limitation in range
of motion on the right relative to the left with some episodic stiffness that precluded him from
full participation in activities of daily living. “He still has pain on occasion as well.”
Based on a diagnosis of rotator cuff injury, full-thickness tear, Dr. Sokolowski gave a
default impairment rating of five percent of the right upper extremity. He increased this rating to
seven percent based on appellant’s functional history and the February 25, 2011 MRI scan,
which confirmed the tear.
An OWCP medical adviser reviewed Dr. Sokolowski’s impairment evaluation and found
that it was accurate.
On December 7, 2012 OWCP issued a schedule award for a seven percent impairment of
appellant’s right upper extremity.
On appeal, appellant notes that his work injury caused him a great amount of pain, as
well as disability before and after surgery. He underwent physical therapy for nearly nine
months. “To-date I still experience pain and discomfort.”
LEGAL PRECEDENT
The schedule award provision of FECA2 and the implementing regulations3 set forth the
number of weeks of compensation payable for permanent impairment from loss or loss of use of
2

Id. at § 8107.

3

20 C.F.R. § 10.404.

2

scheduled members, functions and organs of the body. FECA, however, does not specify the
manner in which the percentage of loss shall be determined. The method used in making such a
determination is a matter that rests within the sound discretion of OWCP.4
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the American Medical Association,
Guides to the Evaluation of Permanent Impairment as the appropriate standard for evaluating
schedule losses.5 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate
schedule awards.6
ANALYSIS
Diagnosis-based impairment is the primary method of evaluation for the upper
extremities under the sixth edition of the A.M.A., Guides. The first step is to choose the
diagnosis that is most applicable for the region being assessed. Selection of the optimal
diagnosis requires judgment and experience. If more than one diagnosis can be used, the highest
causally related impairment rating should be used. This will generally be the more specific
diagnosis. Typically, one diagnosis will adequately characterize the impairment and its impact
on activities of daily living.7
Specific criteria for that diagnosis determine which class is appropriate, from no
objective problem to a very severe problem approaching total function loss. The A.M.A., Guides
assigns a default impairment rating for each diagnosis by class, which may be slightly adjusted
using such grade modifiers or nonkey factors as functional history, physical examination and
clinical studies.8
Dr. Sokolowski, the consulting orthopedic surgeon who evaluated appellant’s
impairment, based his rating on a diagnosis of rotator cuff injury, full-thickness tear. The MRI
scan obtained on February 25, 2011 showed a near full-thickness tear, which Dr. Neault, the
attending orthopedic surgeon, confirmed during surgery on May 13, 2011. OWCP accepted
appellant’s claim for a partial tear.
While appellant’s diagnosis is more precisely described as a partial-thickness tear, for
which he can receive no more than a five percent impairment rating,9 Dr. Sokolowski
impairment based on rated a full-thickness tear. The Board finds this reasonable under the
4

Danniel C. Goings, 37 ECAB 781 (1986).

5

20 C.F.R. § 10.404; Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.a (January 2010).
7

A.M.A., Guides 387 and 389 (6th ed. 2009).

8

Id. at 497.

9

Id. at 402 (6th ed. 2009) (Table 15-5, Shoulder Regional Grid).

3

circumstances. As Dr. Neault observed during the operation, appellant had a very high-grade,
partial-thickness tear with just the membrane and tissue left intact.
Table 15-5, page 403, of the A.M.A., Guides provides the impairment ratings for rotator
cuff injury, full-thickness tear. The default rating for residual loss, functional with normal
motion, is five percent. Dr. Sokolowski adjusted this rating to six percent due to appellant’s
moderate functional history10 and further adjusted the rating to seven percent due to the very
severe pathology confirmed by MRI scan on February 25, 2011.
However, if a grade modifier or nonkey factor, such as a clinical study, was used for
primary placement in the regional grid, that same specific finding may not be used again to
determine a grade modifier.11 The A.M.A., Guides gives an instructive example of this on page
418. In the example, a 44-year-old woman sustained a full-thickness rotator cuff tear that left her
with residual pain on active range of motion, which interfered with normal activities, such as
dressing and bathing. An MRI scan showed a moderate full-thickness rotator cuff tear, for which
she underwent surgical repair. The diagnosis used for her impairment rating is the same as
appellant’s rotator cuff injury, full-thickness tear with residual loss, functional with normal
motion. The default impairment rating, like appellant’s, is five percent. As the woman had pain
with normal activity, the default impairment rating is increased to six percent. But no adjustment
is made for clinical studies because, as in appellant’s case, the MRI scan was used as the basis
for diagnosis. The woman’s final rating, the A.M.A., Guides explains, is six percent.
Accordingly, the Board finds that Dr. Sokolowski improperly used the February 25, 2011
MRI scan as a grade modifier. The MRI scan was already used to place appellant within the
regional grid and it cannot be used once more to modify the default rating. This leaves appellant
with a one percent adjustment for his moderate functional history and an increase of the default
rating to six percent. The Board will modify OWCP’s December 7, 2012 schedule award to
reflect that appellant has a six percent permanent impairment of his right upper extremity and
will affirm the schedule award, as modified.
Appellant still experiences pain and discomfort, but that does not entitle him to
compensation for his permanent impairment. His impairment rating makes allowance for most
of the functional losses accompanying his pain.12 The fact that appellant continues to experience
pain and discomfort beyond the period of his schedule award is no basis for increasing his
compensation. FECA provides a limited number of weeks of compensation for permanent
impairment. For the complete loss of an upper extremity, as with amputation at the shoulder,
FECA provides a maximum of 312 weeks of compensation,13 even though the employee must
live the rest of his life without an arm. Partial losses are compensated proportionately.14

10

Id. at 406 (Table 15-7).

11

Id. at 405 and 407.

12

Id. at 25.

13

5 U.S.C. § 8107(c)(1).

14

Id. § 8107(c)(19).

4

Appellant’s six percent impairment entitles him to six percent of 312 weeks, or 18.72 weeks of
compensation. This is so regardless of whether he continues to experience pain and discomfort.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a six percent impairment of his right
upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the December 7, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: October 21, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

